Name: Regulation (EEC) No 2470/73 of the Commission of 11 September 1973 amending Regulation (EEC) No 2223/70 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  Asia and Oceania;  trade
 Date Published: nan

 No L 255/ 12 Official Journal of the European Communities 12 . 9 . 73 REGULATION (EEC) No 2470/73 OF THE COMMISSION of 11 September 1973 amending Regulation (EEC) No 2223/70 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries duties, such as the taking over of marketing costs , the conclusion of arrangements linking the exportations concerned to other transactions, or any measures having equivalent effect ; Whereas the said Board undertakes to communicate regularly to the Commission details of exports of wine to the Community and to enable the Commission to exercise continuous supervision over the effectiveness of the measures taken ; Whereas questions relating to the observance of the guarantee given by the Commonwealth of Australia have been discussed in detail with the responsible authorities of the latter ; whereas following these discussions it may be assumed that the said Common ­ wealth of Australia is in a position to abide by its guarantee ; whereas there are accordingly proper grounds for waiving the countervailing charge on imports of wine originating in and coming from the Commonwealth of Australia ; whereas an appropriate addition should therefore be made to Commission Regulation No 2223/70 (3 ) waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries, as last amended by Regulation (EEC) No 643 /73 (4 ) ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wines ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 (') of 28 April 1970 laying down additional provisions for the common organization of the market in wine , as last amended by Regulation (EEC) No 2680/72 (2 ), and in particular Article 9 (6) thereof ; Whereas the first subparagraph of Article 9 (3) of Regulation (EEC) No 816/70 provides that where the free-at-frontier offer price for a wine, plus customs duties, is lower than the reference price for that wine , a countervailing charge equal to the difference between the reference price and the free-at-frontier offer price plus customs duties is to be levied on imports of that wine and of wines in the same cate ­ gory ; Whereas, however, that countervailing charge is not to be levied as regards third countries which are prepared and in a position to guarantee that the price for imports of products originating in and coming from their territory will not be lower than the reference price less customs duties and that any deflection of trade will be avoided ; Whereas the Commonwealth of Australia has indi ­ cated its readiness to provide such a guarantee in respect of the exportation of certain wines to the Community ; Whereas it is the responsibility of the Australian Wine Board to ensure that the guarantee is observed ; whereas the said Board will permit exportation of the wines concerned only in cases where is established that the free-at-Community frontier offer price is not lower than the reference price less the amount of the customs duties applicable at the time in question ; Whereas the said Board will see to it that any deflec ­ tion of trade is avoided ; whereas to that end it will take all necessary steps , and do its utmost, to ensure that no action is taken which might result indirectly in prices lower than the reference price less customs Article 1 Article 1 of Regulation (EEC) No 2223 /70 is amended as follows : In subparagraph 3 , immediately before the indent relating to Austria , the following indent is inserted : '  Australia . . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 September 1973 . For the Commission The President Francois-Xavier ORTOLI (!) OJ No L 99 . v 5 . 1970 , p . 20 . -) OJ No L 289 . r . 12 . 1972 , p . 1 ( ; ) o ) No L 241 , 4 . I I. 1970 , p . 3 ( ; ) OJ No I. 61", 7 . 3 . 1973 , p . 12,